

116 HR 1552 IH: Private Cemeteries Honoring Veterans in the Absence of Next of Kin Act
U.S. House of Representatives
2019-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1552IN THE HOUSE OF REPRESENTATIVESMarch 6, 2019Mr. Tipton introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish
			 headstones or markers to private cemeteries for graves of certain veterans
			 without next of kin.
	
 1.Short titleThis Act may be cited as the Private Cemeteries Honoring Veterans in the Absence of Next of Kin Act. 2.Requests by private cemeteries for headstones or markers for graves of certain veteransSection 2306(d) of title 38, United States Code, is amended by adding at the end the following new paragraph:
			
 (6)If the Secretary is unable to identify any next of kin of a deceased individual covered by this subsection, a private cemetery may request the Secretary to furnish—
 (A)a headstone or marker for the grave of the deceased individual pursuant to paragraph (1); or (B)a medallion or other device to signify the deceased individual’s status as a veteran pursuant to paragraph (4)..
		